Case: 21-20536   Document: 00516505645      Page: 1    Date Filed: 10/12/2022




          United States Court of Appeals
               for the Fifth Circuit                           United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               October 12, 2022
                             No. 21-20536                        Lyle W. Cayce
                                                                      Clerk

   Daniel Ramirez,

                                                      Plaintiff—Appellant,

                                versus

   Paloma Energy Consultants, L.P.,

                                                      Defendant—Appellee,

                        consolidated with
                          _____________

                            No. 21-20665
                          _____________

   Daniel Ramirez,

                                                      Plaintiff—Appellant,

                                versus

   Talos Energy, L.L.C.; Talos Gulf Coast Offshore,
   L.L.C.; Talos Energy Offshore, L.L.C.,

                                                  Defendants—Appellees.
Case: 21-20536      Document: 00516505645         Page: 2      Date Filed: 10/12/2022

                                    No. 21-20536
                                  c/w No. 21-20665


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:20-CV-1698


   Before Jones, Southwick, and Ho, Circuit Judges.
   Per Curiam:*

          After review of the briefs and record, and having the benefit of oral
   argument, we conclude the district court properly granted summary
   judgment. The plaintiff did not show the existence of a genuine dispute of
   material fact as to the causation element of his negligence claims. While the
   district court did not analyze causation as to all defendants, “[w]e may affirm
   the district court’s decision on any basis established by the record.” See
   United States v. Pack, 612 F.3d 341, 347 (5th Cir. 2010).

          In the absence of evidence sufficient to find causation from the actions
   of any defendant, the plaintiff’s claims fail. AFFIRMED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2